Title: From Alexander Hamilton to James Miller, 30 October 1799
From: Hamilton, Alexander
To: Miller, James


          
            Sir,
            N.Y. Ocr. 30. 99
          
          Orders were some time ago addressed to Lieutenant Muhlenberg directing him to proceed with Captain Bruff’s company to Norfolk in Virginia. In a letter of the twenty seventh instant this officer informs me that he has applied to the contractor for the means of transportation, but that he was unable to furnish them from the want of money. I have therefore to request that you will immediately take measures for the removal of this obstacle. Lieutenant Muhlenberg and the company which he is to conduct to Norfolk are now at Baltimore.
          With cons—
          Jas. Miller Esr.—
        